Order entered April 13, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00908-CR

                           VALENTINE SANCHEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 2
                               Kaufman County, Texas
                          Trial Court Cause No. 31940CC2

                                         ORDER
       The motion of the State of Texas requesting an extension in which to file its brief is

GRANTED and the brief, filed simultaneously with the motion, is deemed timely filed as of

April 13, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          PRESIDING JUSTICE